UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Andre Kenneth Stuckey Jr.,

Petltloner’ Case: 1:15-cv-00860 (G Deck)

Assigned To : Unassigned
Assign. Date : 6/9/2015
Description: Habeas Corpus/2254

Warden Martin D. Biter et al.,

Respondents.

MEMORANDUM OPINION

Petitioner, proceeding pro se, is a California state prisoner incarcerated in Delano,
California. He has submitted a form captioned “Petition Under 28 U.S.C. § 2254 for Writ of
Habeas Corpus by a Person in State Custody” and an application to proceed in forma pauperis.
Despite the form’s caption, the stated ground for relief is that “the respondent is refusing to give
the petitioner copies of his book for civil litigation purposes.” Pet. at 4 (page numbers supplied).
In his “Prayer for Relief,” petitioner seeks issuance of “a writ of habeas corpus and thereafter
order the Prisons Foundation [a named respondent] to send [him] a free copy of his three books .
. . that were all published by Prisons Foundation.” Id. at 10.

“[T]he essence of habeas corpus is an attack by a person in custody upon the legality of
that custody, and . . . the traditional function of the writ is to secure release from illegal custody.”
Prez'ser v. Rodriguez, 41 1 US. 475, 484 (1973). Accordingly, “a district court shall entertain an
application for a writ of habeas corpus in behalf of a person in custody pursuant to the judgment
of a State court only on the ground that he is in custody in Violation of the Constitution or laws or

treaties of the United States.” 28 U.S.C § 2254. The allegations comprising the instant petition

‘ 3